Exhibit 99.1 For Immediate Release SL INDUSTRIES, INC. ANNOUNCES FINANCIAL RESULTS FOR ITS SECOND QUARTER ENDED JUNE 30, 2009 MT. LAUREL, NEW JERSEY, August 13,2009 SL INDUSTRIES, INC. (NYSE AMEX:SLI) announced today that net sales for the second quarter ended June 30, 2009 were $34,956,000, compared to $48,734,000 for the second quarter last year.Loss from continuing operations was $347,000, or $0.06 per diluted share, compared to income from continuing operations of $1,999,000, or $0.34 per diluted share, for the same period in 2008. Included in the Company’s second quarter results were restructuring charges of $534,000, which related to severance costs necessary to downsize staff and overhead expenses in line with current business levels. Not including these non-recurring charges, the Company would have recorded a loss from continuing operations of $20,000, or less than $0.01 per diluted share. Net sales from continuing operations for the six months ended June 30, 2009 were $71,188,000, compared to net sales of $94,096,000 for the six months ended June 30, 2008. Loss from continuing operations for the six months ended June 30, 2009 was $102,000, or $0.02 per diluted share, compared to income from continuing operations of $3,346,000, or $0.56 per diluted share, for the same period last year. Included in the Company’s first half results were restructuring charges of $534,000, which related to severance costs necessary to downsize staff and overhead expenses, as mentioned above. Not including these extraordinary charges, the Company would have recorded income from continuing operations of $225,000, or $0.04 per diluted share. Loss from discontinued operations, net of tax, was $283,000 for the first six months of 2009, compared to a loss from discontinued operations, net of tax, of $453,000 for the same period last year. As a result, for the six-month period ended June 30, 2009, the Company recorded net loss of $385,000, or $0.06 per diluted share, compared to net income of $2,893,000, or $0.48 per diluted share, for the same period last year. The Company’s four business segments all recorded lower results for the first six months of 2009. SL Power Electronics Corp. recorded net sales of $26,314,000 and operating loss of $577,000, as compared to net sales of $39,026,000 and operating income of $1,586,000 for the same period in 2008. The High Power Group recorded net sales of $21,937,000 and operating income of $1,233,000, as compared to net sales of $29,225,000 and operating income of $2,974,000 for the same period last year. SL Montevideo Technology, Inc. recorded net sales of $13,358,000 and operating income of $1,778,000, as compared to net sales of $15,085,000 and operating income of $2,053,000 for the first six months of 2008.
